DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-35 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Gossett, D.R. et al. “Deformability Cytometry: High-Throughput, Continuous Measurement of Cell Mechanical Properties in Extension flow”, 14th International Conference on Miniaturized Systems for Chemistry and Life Science 3-7 October 2010, Groningen, The Netherlands, 1382-1384.
Gossett discloses a system for deforming and analyzing a plurality of particles carried in a fluidic sample volume, the system comprising: 
a substrate defining an inlet (see fig. 1a,1g), configured to receive the sample volume, and one or more outlets (see fig. 1a,1g); and 
a fluidic pathway fluidically coupled to the inlet (pathway before inertial focusers on each side which are after the inlet) and the one or more outlets (fig. 1a shows outlets) and comprising: 
a delivery region (inertial focusers, fig. 1a) fluidically coupled to the inlet (See fig. 1a) and configured to preferentially align the plurality of particles in a fluid streamline (this limitation does not further structurally limit this instant claim.  Applicant should claim a structure which aligns the plurality of particles); and 
a deformation region (fig. 1b) located downstream (fig. 1a shows deformation region downstream of the delivery region/inertial focusers) with respect to the delivery region and formed by an intersection of channels (see fig. 1b) and configured to mechanically deform each of the plurality of particles aligned along the fluid streamline, wherein flow of a fluid from a first portion of the sample volume is used to generate a first flow (flow from left side which includes cells) and a second portion of the sample volume is used to generate a second flow (flow from right side which is free of cells), wherein the 22012-718-9first flow and the second flow converge to mechanically deform each of the plurality of particles passing through the deformation region (this limitation does not further structurally limit the instant claim.  Gossett as seen in fig. 1b, shows cell deformation within the deformation region).  
Regarding claim 22, the system of claim 21, wherein the delivery region comprises a hydrodynamic focusing region configured to direct the plurality of particles along a common equilibrium point or streamline of the fluidic pathway and into the deformation region (this limitation does not further structurally limit the instant claim.  Gossett discloses an inertial focusers made up of a series of up and down channel which are for centering the plurality of particles within the fluidic pathway and into the deformation region).  
Regarding claim 23, the system of claim 21, wherein the plurality of particles flow in a single file in the delivery region at a substantially uniform velocity (this limitation does not further structurally limit the instant claim.  Gossett discloses an inertial focusers made up of a series of up and down channel which are for centering the plurality of particles within the fluidic pathway and into the deformation region where they are presented in a single file and at a uniform velocity).  
Regarding claim 24, the system of claim 21, wherein each of the plurality of particles do not undergo substantial deceleration upon entering the deformation region (this limitation does not further structurally limit the instant claim.   Gossett provides the particles to the deformation region at a constant rate)  
Regarding claim 25, the system of claim 21, wherein one of the flow of fluid from the first portion of the sample volume or flow of fluid from the second portion of the sample volume contain particle free fluid obtained from the fluidic pathway (the second portion of the same volume, fig. 1b, stream from right side labelled).  
Regarding claim 26, the system of claim 21, further comprising a pump fluidically coupled to a separate fluid volume, the pump configured to pump the separate fluid volume into the intersection of channels (a pump is inherently provided within the device to move the fluid through the device).  
Regarding claim 27, the system of claim 26, wherein the flow rate of the separate fluid volume pumped into the intersection of channels is adjustable via the pump to alter the degree of deformation force on the plurality of particles passing through the deformation region (the flow from the right side of the deformation region can be adjusted).  
Regarding claim 28, the system of claim 21, wherein the inlet is coupled to a fluid containing the particles and wherein the particles comprise cells (the particles are fed into an inlet as seen in fig. 1a, cells are under investigation).  
Regarding claim 29, the system of claim 28, wherein the cells comprise label-free cells (page 1382, theory).  
Regarding claim 30, the system of claim 21, wherein the intersection of channels is fluidically connected to the fluidic pathway upstream of the deformation region and separate from the delivery region (the intersection of channels can be see in fig. 1a, upstream of the delivery region).  
Regarding claim 31, the system of claim 21, further comprising a light source configured to illuminate each of the particles passing through the deformation region and a detection module configured to capture a morphology dataset for each of the particles passing through the deformation region (this limitation does not further structurally limit the instant claim.  Gossett discloses a light source for illuminating the particles passing through the deformation region; see results and discussion, and figure 2).  
Regarding claim 32, the system of claim 31, wherein the detection module comprises a camera (a detector is inherenlyt disclosed as fig. 2 shows diameter measurements of the cells that pass through the deformation region) configured to capture multiple morphology datasets for each of the plurality of particles in the deformation region (Gossett is structurally capable of performing the above function via a camera.  See results and discussion on page 1383).  
Regarding claim 33, the system of claim 31, wherein the detection module comprises a one-dimensional detection module configured to capture a morphology dataset for each of the plurality of particles based on multiple records of scattered light (see results and discussion, page 1383).  
Regarding claim 34, the system of claim 21, wherein the plurality of particles are sorted or directed to specific outlets located downstream of the deformation region based on particle deformability (this claim does not further structurally limit the instant claim because there is not structure that relates to sorting to different outlets or a device that sorts the particles).  
Regarding claim 35, the system of claim 34, wherein the sorting or directing comprises focusing or flow diversion (fig. 1b shows the cells are focused as they are exiting the deformation region where they flow to an outlet).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,969,327. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than US 10,969,327 and therefore are fully encompassed by the claims. 
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,295,455. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than US 10,295,455 and therefore are fully encompassed by the claims. 
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,107,735. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than US 10,107,735 and therefore are fully encompassed by the claims. 
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,464,977. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than US 9,464,977 and therefore are fully encompassed by the claims. 
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,151,705. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than US 9,151,705 and therefore are fully encompassed by the claims. 
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,638,620. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than US 9,638,620 and therefore are fully encompassed by the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797